Name: COMMISSION REGULATION (EEC) No 2689/93 of 29 September 1993 re-establishing the levying of customs duties on products of categories 17 and 68 (order Nos 40.0170 and 40.0680), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 245/631 . 10. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2689/93 of 29 September 1993 re-establishing the levying of customs duties on products of categories 17 and 68 (order Nos 40.0170 and 40.0680), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 17 and 68 (order Nos 40.0170 and 40.0680), originating in Pakistan, the relevant ceiling amounts to 81 000 pieces and 91 tonnes respectively ; Whereas on 14 May 1993 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation jprovides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 4 October 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN/Taric code Description 40.0170 17 6203 31 00 Men's or boys' jackets excluding waister jackets (1 000 pieces) 6203 32 90 and blazers, other than knitted or crocheted, of 6203 33 90 wool, of cotton or of man-made fibres 6203 39 19 40.0680 68 - 6111 10 90 Babies' garments and clothing accessories, (tonnes) 6111 20 90 excluding babies' gloves, mittens and mitts of cate ­ 6111 30 90 gories 10 and 87, and babies' stockings, socks and 6111 90 00*10 sockettes, other than knitted or crocheted of cate ­ gory 88 6209 10 00*90 6209 20 00*90 6209 30 00*90 6209 90 00*90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 245/64 Official Journal of the European Communities 1 . 10 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1993. For the Commission Christiane SCRIVENER Member of the Commission